DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 4, 6, 7, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 3, 4, 6, 7 or 10, was rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Election/Restrictions
Applicant’s election of Species I, (Figs. 1-6) claims 1-20, without traverse in the Applicant’s response on 11/23/2020 is acknowledged.
In this Office Action, claims 1-20 are examined.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 06/13/2018, 09/17/2019, 09/28/2020 and 10/28/2020 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 9, 11-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimitsu et al. (hereinafter Arimitsu), U.S. Patent Application Publication 2015/0042436.
Regarding Claim 1, Arimitsu teaches, a coil component (Fig. 1) comprising: 
at least one wire (31, 32); 
at least one terminal electrode ( 41, 42) including 
a connection section (42F-1, 42F-2) to which an end portion of the wire is electrically connected, the connection section of the terminal electrode including 
a reference surface (42F-1), and the end portion of the wire and the connection section of the terminal electrode being connected to each other via a weld lump (31A, 32A) rising from the reference surface; and 
at least one cover section (42C) configured to regulate an upper limit of a rise of the wire from the reference surface, the cover section (42C) being positioned to cover at least part of the wire when viewed in a direction perpendicular to a direction in which the reference surface (42F-1) extends.  (Arimitsu: Figs. 1, 5 and 6, para. [0025], [0026], [0032], [0034], [0038], [0039]).

Regarding Claim 2, Arimitsu further teaches, wherein part of the wire covered by the cover section has a circular cross section.  (Arimitsu: Figs. 1, 5 and 6, para. [0025]).
Regarding Claim 5, Arimitsu further teaches (Fig. 1), wherein, when viewed in a direction parallel to the direction in which the reference surface (42F-1) extends, a (Arimitsu: Figs. 1, 5 and 6, para. [0038]).).
Regarding Claim 8, Arimitsu further teaches, wherein the cover section is provided as part of the terminal electrode in a portion other than the connection section.  (Arimitsu: Figs. 1, 5 and 6, para. [0038]).
Regarding Claim 9, Arimitsu further teaches, wherein: 
the terminal electrode includes an upright section (42F-1) extending from an end edge of the connection section (42C) in a direction substantially perpendicular to the direction in which the reference surface extends; and 
the cover section is provided on the upright section.  (Arimitsu: Figs. 1, 5 and 6, para. [0038]).
Regarding Claim 11, Arimitsu further teaches, wherein the cover section does not overlap with the connection section when viewed in the direction perpendicular to the direction in which the reference surface extends.  (Arimitsu: Figs. 1, 5 and 6, para. [0038]).
Regarding Claim 12, Arimitsu further teaches, further comprising: 
a core (10) including a core section around which the wire is helically wound, and first and second collar sections (12) respectively provided on first and second end portions on the opposite sides to each other of the core section, and 
wherein the at least one the terminal electrode (41, 42) includes first and second terminal electrodes, the first terminal electrode being the terminal electrode including (Arimitsu: Figs. 1, 5 and 6, para. [0025], [0038]).
Regarding Claim 13, Arimitsu further (Fig. 1) teaches, wherein: 
the at least one wire (31, 32) includes first and second wires, 
the first and second terminal electrodes (41, 41) are connected to the first and second end portions, respectively, that are on the opposite sides to each other of the first wire, 
the at least one terminal electrode further includes third and fourth terminal (42, 42) electrodes to which first and second end portions on the opposite sides to each other of the second wire are respectively connected, 
the first and third terminal electrodes (41, 42) are attached to the first collar section (12), and the second and fourth terminal electrodes (41, 42) are attached to the second collar section, 
the first and fourth terminal electrodes (41, 42) are respectively positioned on opposite sides to extended portion sides of the first and second wires from the core section, and the second and third terminal electrodes (41, 42) are respectively positioned on the extended portion sides of the first and second wires from the core section, and 
(Arimitsu: Figs. 1, 5 and 6, para. [0025], [0038]).
Regarding Claim 14, Arimitsu further (Fig. 1) teaches, wherein the first and second wires are wound together in a same direction around the core section (“simultaneously winding two wires on the core portion 11 in parallel” [0051]), and the coil component constitutes a common mode choke coil (“common mode filter” [0024]).  (Arimitsu: Figs. 1, 5 and 6, para. [0024], [0051]).
Regarding Claim 17, Arimitsu further teaches (Fig. 1), wherein, when viewed in a direction parallel to the direction in which the reference surface (42F-1) extends, a distance H1 from the reference surface to a peak of the weld lump and a distance H2 from the reference surface to the cover section satisfy a relation of H2 < H1, and the distance H2 is larger than a diameter of the wire.  (Arimitsu: Figs. 1, 5 and 6, para. [0038]).).
Regarding Claim 18, Arimitsu further teaches, wherein the cover section is provided as part of the terminal electrode in a portion other than the connection section.  (Arimitsu: Figs. 1, 5 and 6, para. [0038]).
Regarding Claim 19, Arimitsu further teaches, wherein the cover section does not overlap with the connection section when viewed in the direction perpendicular to the direction in which the reference surface extends.  (Arimitsu: Figs. 1, 5 and 6, para. [0038]).
Regarding Claim 20, Arimitsu further teaches, further comprising: 

wherein the at least one the terminal electrode (41, 42) includes first and second terminal electrodes, the first terminal electrode being the terminal electrode including the connection section to which the end portion of the wire, which is a first end portion of the wire, is electrically connected, and the second terminal electrode including another connection section that is connected to a second end portion of the wire, and the first and second terminal electrodes are attached to the first and second collar sections, respectively.  (Arimitsu: Figs. 1, 5 and 6, para. [0025], [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MALCOLM BARNES/
Examiner, Art Unit 2837
2/26/2021

/ELVIN G ENAD/            Supervisory Patent Examiner, Art Unit 2837